In a turnover proceeding pursuant to CPLR 5225 (b), San James Realty Corp. and Thessalonica Court Associates, appeal from' (1) a decision of the Supreme Court, Nassau County (DeMaro, J.), dated June 29, 1998, and (2) a judgment of the same court dated August 6, 1998, which is in favor of the petitioner and against them in the principal sum of $84,202.
Ordered that the appeal from the decision is dismissed as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the petitioner is awarded one bill of costs.
Contrary to the appellants’ contention, the Supreme Court possessed subject matter jurisdiction over the proceeding. The Supreme Court previously directed that it would have continuing jurisdiction to enforce a judgment the petitioner obtained against the respondent Glick Development Associates (see, matter of JKE Partnership v Chase Manhattan Bank, 239 AD2d 582; see also, CPLR 5240).
The appellants’ remaining contentions are without merit (see, Matter of JK&E Partnership v Chase Manhattan Bank, 276 AD2d 554 [decided herewith]). Ritter, J. P., Thompson, Krausman and Goldstein, JJ., concur.